DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-17, 21-24, 26-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the limitation “overlapping contours of the downward tongue and the upward groove and/or overlapping contours of the upward tongue and the downward groove.”  The examiner will examine as best understood.  Appropriate correction is required.
Claims 3-7, 10-17, 21-24, 26-30 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10-14, 16-17, 21-24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication 2005/0028474 in view of Van Hooydonck, U.S. Patent Application Publication 2018/0010342.
Regarding claim 1, Kim discloses a floor panel comprising a centrally located core (20, 21) provided with an upper side and a lower side, which core defines a plane; at least one first coupling part and at least one second coupling part connected respectively to opposite edges of the core (at 13 and at 17, respectively), which first coupling part comprises: an upward tongue (13), at least one upward flank (at 12a as shown in Fig. 2) lying at a distance from the upward tongue, and an upward groove (see Fig. 2) formed in between the upward tongue and the upward flank wherein the upward groove is adapted to receive at least a part of a downward tongue of a second coupling part of an adjacent panel (see Fig. 2), at least one first locking element (14), provided at a distant side of the upward tongue facing away from the upward flank (see Fig. 2); wherein at least a part of a proximal side of the upward tongue, facing the upward flank, is upwardly inclined towards the upward flank (at 16a), which second coupling part comprises: a downward tongue (see Fig. 2), at least one downward flank (vertical portion at 17) lying at a distance from the downward tongue, and a downward groove (at 17) formed in between the downward tongue and the downward flank, wherein the downward groove is adapted to receive at least a part of an upward tongue of a first coupling part of an adjacent panel (see Fig. 2); at least one second locking element (18) adapted for co-action with a first locking element of an adjacent panel, said locking element being provided at the downward flank; wherein at least a part of a proximal side of the downward tongue, facing the upward flank, is downwardly inclined towards the downward flank, wherein the first coupling part and the second coupling part are configured such that in coupled condition a pretension is existing, which forces the respective panels at the respective edges towards each other, wherein this is performed by applying overlapping contours of the first coupling part and the second coupling part, overlapping contours of the downward tongue and the upward groove and/or overlapping contours of the upward tongue and the downward groove (see Figures), and wherein the first coupling part and the second coupling part are configured such that the two of such panels can be coupled to each other by means of a fold-down movement and/or a vertical movement, such that, in coupled condition, wherein, in coupled condition, at least a part of the downward tongue of the second coupling part is inserted in the upward groove of the first coupling part, such that the downward tongue is clamped by the first coupling part and/or the upward tongue is clamped by the second coupling part (see Fig. 2, generally); wherein the first locking element comprises a bulge, and wherein the second locking element comprises a recess (see Fig. 2, generally), but does not specifically disclose wherein the upward tongue is oversized with respect to the downward groove; wherein the width of the upward tongue is oversized with respect to the width of the downward groove; wherein the maximum width of the upward tongue exceeds the maximum width of the downward groove; and wherein a part of a side of the downward tongue facing away from the downward flank is provided with a third locking element, in the form of an outward bulge, adapted for co- action with a fourth locking element, in the form of a recess, of an adjacent panel; and wherein at least a part of the upward flank is provided with a fourth locking element, in the form of a recess, adapted for co-action with the third locking element, in the form of an outward bulge, of an adjacent panel.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized as compared to the recesses in which they are accommodated for a more secure fit.  Van Hooydonck also teaches third and fourth locking mechanisms in the form of a bulge and recess (24 and 25, respectively).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to securely lock the panels together.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the panels with the bulge and recess opposite to what is taught by Van Hooydonck, with the bulge being on the downward tongue, as the parts would function in the same manner, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  The phrases “adapted to receive,” “adapted for co-action,” “configured such that in coupled condition a pretension is existing,” and “configured such that the two of such panels can be coupled together” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Kim discloses a floor panel but does not specifically disclose wherein the downward tongue is oversized with respect to the upper groove.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized as compared to the recesses in which they are accommodated for a more secure fit.  
Regarding claim 4, Kim discloses a floor panel but des not specifically disclose wherein the width of the downward tongue is oversized with respect to the upward groove.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized as compared to the recesses in which they are accommodated for a more secure fit.  
Regarding claim 5, the prior art discloses a floor panel wherein the maximum width of the downward tongue exceeds the maximum width of the upward groove (as modified).
Regarding claim 6, Kim discloses a floor panel but does not specifically disclose wherein the height of the downward tongue is equal to or smaller than the height of the upward groove.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized (of a greater height) as compared to the recesses in which they are accommodated for a more secure fit.  
Regarding claim 7, Kim discloses a floor panel but does not specifically disclose wherein the upward tongue is at least 3% or at least 5% oversized with respect to the downward groove.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized (of a greater height) as compared to the recesses in which they are accommodated for a more secure fit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel components within the given size range with respect to one another for an effective gripping action between adjacent panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 10, Kim discloses a floor panel but does not specifically disclose wherein the height of the upward tongue is equal to or smaller than the height of the downward groove. Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized (of a greater height) as compared to the recesses in which they are accommodated for a more secure fit.  
Regarding claim 11, Kim discloses a floor panel wherein a lower side of the first coupling part is provided with a recessed portion (at 22) configured to allow downward bending of the upward tongue, such that the upward roove is widened to facilitate coupling of two panels.  The phrase “configured to allow downward bending” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Kim discloses a floor panel but does not disclose specifically wherein, in a coupled state of adjacent panels, the upward tongue of the coupled first coupling part is bent outwardly and the upward groove of said first coupling part is widened compared to the uncoupled state of said first coupling part.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as larger than the recesses in which they are accommodated, resulting in bending and widening, for a more secure fit.  
Regarding claim 13, Kim discloses a floor panel wherein, in cross-sectional view of the panel, the recessed portion has a substantially rectangular shape or inclined shape (see Fig. 2, generally).
Regarding claim 14, Kim discloses a floor panel wherein the first coupling part comprises a lower bridge (at 12) connected to the core of the panel, wherein the upward tongue is connected to said lower bridge and extends in upward direction with respect to said lower bridge (see Fig. 2).
Regarding claim 16, Kim discloses a floor panel but does not specifically disclose wherein during coupling the upward tongue bends downwardly, and then returns in the direction of its initial position.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then capable of bending and returning to an unbent state at some point during the assembly process.  
Regarding claim 17, Kim discloses a floor panel wherein the upper side of the upward tongue is inclined, and runs downward from the proximal side of the upward tongue, facing toward the upward flank, towards the distant side of the upward tongue, facing away from the upward flank (at the contoured edge surface; see Fig. 2).
Regarding claim 21, Kim discloses a floor panel wherein the first coupling part and the second coupling part are integrally formed with the core (see Fig. 2).
Regarding claims 22 and 25, the prior art, as modified, discloses a floor panel wherein the first coupling part and the second coupling part are made of a flexible material or of a semi-rigid material (Van Hooydonck paragraph 24).
Regarding claim 23, Kim discloses a floor panel wherein the core comprises a plurality of layers (20, 21).
Regarding claim 24, Kim discloses a flooring panel but does not specifically disclose wherein the panel comprises a plurality of first coupling parts and a plurality of second coupling parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the coupling parts as multiple smaller parts rather than continuous single parts depending on the method of manufacture for the panel and the needs for the application, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 26, Kim discloses a floor panel wherein the panel has a polygonal shape, a square shape or a rectangular shape (see Figures).
Regarding claim 27, Kim discloses a floor panel but does not specifically disclose wherein the panel has a parallelogrammical shape, wherein two pairs of adjacent edges enclose an acute angle and wherein two pairs of other adjacent edges enclose an obtuse angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize the panel in the shape of a parallelogram for a user’s aesthetic desires, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 28, the prior art discloses a floor panel wherein the panel comprises at least one third coupling part (16) and at least one fourth coupling part (at 12a) connected respectively to opposite edges of the core, wherein the third coupling part comprises: a sideward tongue extending in a direction substantially parallel to the upper side of the core (see Fig. 2), at least one second downward flank lying (at 15) at a distance from the sideward tongue, and a second downward groove (at 19) formed between the sideward tongue and the second downward flank, wherein the fourth coupling part comprises: a second groove (at 12a in Fig. 2) configured for accommodating at least a part of the sideward tongue of the third coupling part of an adjacent panel (see Fig. 2), said second groove being defined by an upper lip and a lower lip (as shown in Fig. 2), wherein said lower lip is provided with an upward locking element (upper surface of the lower component), wherein the third coupling part and the fourth coupling part are configured such that two of such panels can be coupled to each other by means of a turning movement (see Figures), wherein, in coupled condition: at least a part of the sideward tongue of a first panel is inserted into the second groove of an adjacent, second panel, and wherein at least a part of the upward locking element of said second panel is inserted into the second downward groove of said first panel (see Fig. 2, generally).  The phrases “configured for accommodating,” and “configured such that the two of such panels can be coupled together by means of a turning movement” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 29, the prior art as modified discloses a floor panel wherein the third coupling part and the fourth coupling part are configured such that a coupled condition is substantially free of pretension between the third coupling part and the fourth coupling part (as the structural limitations have been met, they will perform in the same manner)
Regarding claim 30, the prior art discloses a floor covering (Kim, title) according to claim 1.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication 2005/0028474 in view of Van Hooydonck, U.S. Patent Application Publication 2018/0010342 and Boucke et al., U.S. Patent Application Publication 2020/0063443.
Regarding claim 15, the prior art discloses a floor panel but does not disclose wherein the recessed portion is provided underneath both at least a part of the upward tongue and at least a part of the lower bridge.  Boucke teaches a recessed portion extending in the manner claimed (see Figs. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the recited recess below the bridge for ease of assembly.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the invention of Kim discloses not a short side of a floor panel but the long side, the examiner contends that this is not a proponent of the claims and that the structural limitations have been met.  A fold down movement can be described as insertion and angling downward. Therefore the rejection stands.
Regarding the applicant’s argument that the invention of Van Hooydonck does not disclose the locking elements three and four, the examiner contends that Hooydonck does indeed teach the protrusion and recess locking elements as claimed and that it would be obvious to rearrange the protrusion and recess so that they are on the opposite surfaces as illustrated as the panel locking will continue to function in the same manner.  See rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633